Title: To Thomas Jefferson from Robert Smith, 18 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Monday morning
                  
                  A Bill drawn by Wm Higgins on me for $. 212 has been this moment presented to me for payment.— This bill is, I suspect, on your account: I have accordingly referred the holder to you. If it should not be on your account, you will be pleased to let the holder return to me. 
                  Respecty
                  
                     Rt Smith 
                     
                  
               